Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
2.	Applicant’s response filed on 07/19/2022 including replacement drawings is acknowledged. The objection to the drawings has been overcome and withdrawn. 

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OBRIEN whose telephone number is (571)272-9121. The examiner can normally be reached Monday - Thursday 7AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Patent examiner, Gino Colan, can be reached at (571)270-0209 or the examiner’s supervisor, Lakiya Rogers can be reached at (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.O.B./Examiner, Art Unit 2916 
/GINO COLAN/Primary Examiner, Art Unit 2925